t c memo united_states tax_court george c scrimshaw and erna c scrimshaw petitioners v commissioner of internal revenue respondent docket no filed date richard stephen kestenbaum john m kemp and bridget mcinerney harris for petitioners edward o c ord and christian m winther for petitioner erna c scrimshaw allan d hill for respondent although richard stephen kestenbaum john m kemp and bridget mcinerney harris are listed as counsel of record they did not participate in the filing or prosecuting of the motion that is the subject of this opinion memorandum opinion jacobs judge this case is before the court on the motion of erna c scrimshaw hereinafter petitioner when used in the singular for leave to file a motion to vacate decision entered on date petitioner's motion to vacate decision is based upon the theory that the stipulated decision entered in petitioners' case was the result of fraud on the court because her signature on the decision document is a forgery in her motion petitioner requests among other things that she be allowed to amend the pleadings in order to raise the defense of innocent spouse respondent filed a response in opposition to petitioner's motion as explained below we shall deny petitioner's motion unless otherwise indicated all section references are to the internal_revenue_code in effect for the matter under consideration all rule references are to the tax_court rules_of_practice and procedure petitioner and george c scrimshaw collectively referred to as petitioners were husband and wife and resided in orinda california at the time the petition was filed background petitioners were married on date petitioner worked as a registered nurse and her husband was a physician in after the birth of petitioners' first child petitioner remained at home to take care of their children until date when she resumed her nursing career petitioners filed joint federal_income_tax returns for years through on date respondent sent petitioners a notice_of_deficiency regarding these years pursuant to the notice_of_deficiency respondent disallowed losses and deductions petitioners claimed on their returns and determined negligence additions to tax for respondent's adjustments were made with regard to the losses and deductions petitioners claimed for arising from transactions involving investors mining program in and commodity options and futures contracts with gardner lohmann limited and amalgamated metal trading limited in and and investments with six star cablevision management corp in and petitioners' tax_year was involved because of the disallowance of an investment_credit claimed to have been generated in and carried back to on date petitioners filed a petition in this court disputing respondent's adjustments in the notice_of_deficiency and claiming that the period of limitations had expired for petitioners' tax years respondent and the court treated the options and futures contracts with gardner lohmann limited and amalgamated metal trading limited as part of the london options tax_shelter project on date petitioner filed a petition for divorce with the superior court of california contra costa county on date respondent's answer in the proceeding before this court was filed petitioners did not file a reply to the answer accordingly on date respondent filed a motion for entry of order that undenied allegations in answer be deemed admitted on date we granted that motion on date a stipulation of settled issues was filed with this court relating solely to petitioners' investment in the investors mining program it was signed by petitioner dr scrimshaw their then attorney and an internal_revenue_service irs special trial attorney on date a stipulation of settlement relating solely to that investment was filed with the court signed by petitioner dr scrimshaw their then attorney and assistant district_counsel in new york petitioner read reviewed and signed these documents on date respondent prepared computations of petitioners' tax_liability reflecting the following changes to the adjustments made in the notice_of_deficiency on their and tax returns petitioners claimed losses of dollar_figure and dollar_figure respectively from their investment in in the divorce settlement dr scrimshaw was awarded petitioners' interests in investors mining program and cable tv-tele communications as his separate_property subject_to all liens encumbrances assessments and or tax_liabilities which respondent dr scrimshaw shall pay and hold petitioner mrs scrimshaw harmless thereon six star cablevision management_corporation that were disallowed in the statutory_notice_of_deficiency as part of the computation petitioners were entitled to claim a loss of dollar_figure in the adjustments in the notice_of_deficiency for options and futures transactions with gardner lohmann limited and amalgamated metal trading limited were computed based upon the court's opinion in the case of 87_tc_1087 affd sub nom keane v commissioner aftr2d ustc par 9th cir also affirmed in five other courts of appeals the investors mining program adjustments were computed based upon the stipulation of settlement executed in the name of erna c scrimshaw george c scrimshaw and petitioners' then attorney and respondent conceded the negligence additions determined for through on date the irs district counsel's office in new york mailed petitioners a decision document4 based upon the october the decision document states as follows pursuant to the agreement of the parties in the above-entitled case it is ordered and decided that there are deficiencies in income_tax due from the petitioners for the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively that there are no additions to tax due from the petitioners for the taxable years and under the continued computations the decision document was prepared in accordance with the agreement reached by the parties on date dr scrimshaw mailed the signed decision document back to the district counsel's office the stipulated decision was entered by the court on date the second page of the stipulated decision bears the putative signatures for petitioner and dr scrimshaw however petitioner did not sign this document and it is unclear from the record who did on date the irs placed a tax_lien on petitioner's house in the irs withheld a tax_refund due petitioner and applied it to the deficiency in the irs placed a freeze on petitioner's bank accounts which was lifted only after petitioner entered into an installment_agreement with the irs and currently the irs has placed a levy on her wages petitioner filed an offer_in_compromise with the irs which was rejected it was in the preparation of the offer_in_compromise that petitioner through her representative realized that the signature that purported to be hers on the stipulated decision document was not hers in fact continued provisions of sec_6653 the parties agree that richard kestenbaum petitioners' then counsel did not sign petitioner's name to the date stipulated decision on date petitioner's motion for leave to file a motion to vacate decision was filed and an accompanying motion to vacate decision and memorandum in support was lodged on date respondent's response to petitioner's motion was filed on date the court issued an order which noted in the preamble that even if petitioner did not sign the stipulated decision that alone would not be sufficient to require vacating the decision petitioner must show that a different decision might have been entered if the earlier decision were vacated the order provided petitioner an opportunity to show a meritorious claim which was precluded by the alleged fraudulent act in this regard the order required that on or before date the parties shall serve on each other and file with the court detailed offers of proof setting forth those facts that the parties would offer in evidence at a hearing on the pending motions of erna c scrimshaw including a list of all witnesses to be called at such hearing identified by name address and a brief description of anticipated testimony of such witness and attaching copies of all documents to be offered in evidence at such hearing on may and the parties' offers of proof were filed on date we held a hearing on petitioner's motion discussion the date of a decision of this court is the date an order specifying the amount of the deficiency is entered in the records of the court which in this case was date sec_7459 a decision of this court becomes final upon expiration of the time to file a notice of appeal if no notice of appeal is filed sec_7481 a notice of appeal must generally be filed within days after the decision is entered by this court sec_7483 fed r app p a a motion to vacate or revise a decision must be filed within days after the decision is entered unless the court shall otherwise permit rule a motion to vacate a decision filed more than days after entry of the decision may be filed only by leave of the court usually by the granting of a motion for leave to file an untimely motion to vacate the granting of such a motion for leave to file a motion to vacate or the granting of a timely motion to vacate lies within the sound discretion of this court 872_f2d_245 8th cir affg tcmemo_1987_1 once a decision becomes final this court may vacate the decision only in certain narrowly constricted situations 293_us_191 for instance the court may vacate a final_decision if that decision is shown to be void or a legal nullity for lack of jurisdiction over the subject matter or a party see 868_f2d_1081 9th cir abeles v commissioner petitioner did not file a notice of appeal or a timely motion to vacate or revise the stipulated decision that was entered in this case on date consequently because that decision became final on date petitioner was required to file a motion for leave to file a motion to vacate the stipulated decision entered in this case petitioner's motion for leave to file a motion to vacate decision entered on date was filed on date almost years after the court entered the decision in this case t c 71_tc_108 or if the decision was obtained through fraud upon the court see 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 n 2d cir 464_f2d_368 3d cir general principles of contract law govern the compromise and settlement of tax cases 52_tc_420 supplemented by 53_tc_275 where a decision is entered pursuant to a stipulated settlement the parties are usually held to their agreement without regard to whether the decision is correct on the merits 90_tc_315 42_tc_110 petitioner argues that her forged signature upon the decision document is sufficient reason for the court to hold that a fraud upon the court has occurred and that the decision should be vacated assuming the decision is vacated petitioner desires to amend the petition in order to assert an innocent spouse defense to the deficiencies due pursuant to the stipulated decision in abatti v commissioner t c pincite we defined fraud on the court as follows fraud on the court is only that species of fraud which does or attempts to defile the court itself or is a fraud perpetrated by officers of the court so that the judicial machinery can not perform in the usual manner its impartial task of adjud g ing cases that are presented for adjudication fraud inter partes without more should not be a fraud upon the court toscano v commissioner f 2d pincite quoting j moore federal practice par dollar_figure 2d ed to prove such fraud the petitioners must show that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court citations omitted the court_of_appeals for the ninth circuit where an appeal in this case would lie defined fraud on the court as an unconscionable plan or scheme which is designed to improperly influence the court in its decision or a fraudulent act that prevents the opposing party from fully and fairly presenting his case id f 2d pincite citations omitted the limited definition of fraud upon the court reflects the policy of putting an end to litigation and serves the important legal and social interest in preserving the finality of judgments 441_f2d_930 9th cir vacating 52_tc_295 a party moving to vacate a final_decision of the tax_court bears a heavy burden of particularized pleading and proof 113_f3d_670 7th cir affg tcmemo_1995_209 and cases cited therein in addition to establishing improper conduct a taxpayer who attempts to set_aside a final_decision of the tax_court must also explain how the alleged conduct induced caused or had a material effect upon the decision see 92_tc_1141 motion to vacate denied because same result would have been reached even in the absence of the alleged fraud upon the court thus petitioner must demonstrate not only that her purported signature was intended to mislead the court but more importantly that it materially affected the outcome of the case drobny v commissioner supra pincite although the parties agree that petitioner did not sign the stipulated decision petitioner has failed to introduce any evidence upon the issue of whether this had any material effect upon the stipulated decision absent the demonstration that the purported deception created an improper influence that affected the court's decision in this case there can be no fraud upon the court see drobny v commissioner supra chao v commissioner supra petitioner relies on toscano v commissioner supra to support her fraud upon the court claim however the facts of toscano are distinguishable from those herein the relevant facts in toscano are as follows josephine toscano josephine zelasko moved to vacate a stipulated decision of this court years after entry upon the grounds that she was not and had not been the wife of mr toscano mr toscano was not married when he filed what purported to be a joint_return having either forged the signature of ms zelasko as his spouse or coerced her to sign the joint_return against her will mr toscano allegedly perpetrated three frauds first he allegedly defrauded the commissioner by filing a fraudulent joint income_tax return claiming he owed less tax than was due by law second he allegedly defrauded ms zelasko by purporting to make her liable for his taxes third he allegedly committed fraud against the tax_court when he filed a joint petition with this court for a redetermination of the deficiency pursuant to the parties' stipulation the court entered a decision holding mr toscano and ms zelasko jointly liable for deficiencies the court_of_appeals for the ninth circuit vacated the tax court's decision and held that ms zelasko under these circumstances was entitled to a hearing on her allegations in the case before us it is undisputed that petitioners filed joint income_tax returns petitioner was aware of respondent's adjustments to the through returns as well as the proceeding before this court she knew or certainly should have known that she could be held liable for the tax deficiencies in the event we sustained respondent's adjustments to the returns and most importantly she signed the stipulation of settled issues and a stipulation of settlement upon which the stipulated decision document was partially based petitioner has not satisfied her heavy burden of proving that her purported signature on the stipulated decision affected the outcome of the case in other words petitioner has failed to prove that a different result might have occurred had the stipulated decision been vacated in addition to requesting that the court vacate the stipulated decision petitioner requests permission to amend a petition filed years ago in order to assert an innocent spouse defense respondent objects asserting that petitioner is precluded as a matter of law from being able to qualify as an innocent spouse with respect to the three adjustments in this case ie the investors mining program the london options futures contracts and the six star cablevision management corp adjustments in opposing petitioner's request to assert an innocent spouse defense for the first time respondent relies on 98_tc_28 in which we denied a taxpayer's motion for leave to file an amendment to the petition to raise an innocent spouse defense we therein concluded that such a belated amendment would be inconsistent with justice rule a we agree with respondent's position petitioner's innocent spouse claim is clearly untimely see id bernard v commissioner tcmemo_1995_332 nevertheless we are reluctant to rest our decision solely on the belatedness of the claim see 500_f2d_645 2d cir revg and remanding tcmemo_1973_92 accordingly we shall discuss whether petitioner has proven that she might prevail upon her innocent spouse claim with respect to the adjustments determined in the notice_of_deficiency spouses who file a joint income_tax return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined petitioner's untimely late-hour assertion of innocent spouse has many of the earmarks of a proceeding maintained by the taxpayer primarily for delay see sec_6673 on audit of the return sec_6013 however pursuant to sec_6013 a spouse or innocent spouse can be relieved of tax_liability if that spouse proves a joint income_tax return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the understatement sec_6013 the spouse seeking relief bears the burden of proving that each of the four elements of the statute has been satisfied and failure to satisfy any one of the elements will prevent innocent spouse relief 94_tc_126 affd 992_f2d_1132 11th cir items of omitted gross_income are automatically considered to be grossly erroneous whereas disallowed deductions must be proven sec_6013 provides for purposes of this subsection the term grossly_erroneous_items means with respect to any spouse-- a any item_of_gross_income attributable to such spouse which is omitted from gross_income and b any claim of a deduction credit or basis by such spouse in an amount for which there is no basis in fact or law to be without any basis in fact or law in the instant case petitioner omits entirely any reference to her burden of proving that the deductions are grossly erroneous moreover petitioner failed to present facts that even if proven would allow her to qualify for innocent spouse relief with respect to any of the adjustments determined in the notice_of_deficiency petitioner voluntarily signed the date stipulation of settled issues with respect to the investors mining transaction wherein she agreed to a basis of settlement for all the notice_of_deficiency adjustments relating to such transactions she testified that she read reviewed and subsequently signed the settlement stipulation thus petitioner may not claim innocent spouse status with respect to the investors mining program adjustments petitioner also failed to produce evidence at the date hearing to establish that petitioners' transactions with gardner lohmann limited and amalgamated metal trading limited were any different from the london options transfers at issue in 87_tc_1087 indeed petitioner stipulated that she knew that the court and respondent treated petitioners' transactions as part of the london options tax_shelter project london options transfers are not grossly_erroneous_items within the meaning of sec_6013 russo v commissioner t c pincite because the options transactions involved herein have not been shown to be different from the london options transactions petitioner cannot qualify as an innocent spouse with respect to petitioners' london options transfers in regard to the final adjustments involved herein the six star cablevision management corp transactions petitioner failed to allege and prove that such transactions constitute grossly_erroneous_items within the meaning of sec_6013 accordingly petitioner cannot qualify for innocent spouse relief with respect to the six star cablevision management corp transactions in this case petitioner had an opportunity at the date hearing to prove that she might prevail on her innocent spouse defense she failed to do so in sum we shall deny petitioner's motion for leave to file a motion to vacate decision to reflect the foregoing an order will be issued denying petitioner's motion for leave to file a motion to vacate decision
